Order entered December 15, 2014




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-00919-CR

                             ROBERT JAMES GRAY, JR., Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 15th Judicial District Court
                                    Grayson County, Texas
                                Trial Court Cause No. 062757

                                           ORDER
        The Court GRANTS appellant’s December 11, 2014 second motion for extension of time

to file appellant’s brief.

        We ORDER appellant to file the brief on or before January 5, 2015.


                                                      /s/   ADA BROWN
                                                            JUSTICE